Title: Directors of Library Company to Thomas Penn and Reply, 16 May 1733
From: Directors of Library Company
To: Penn, Thomas


Franklin and the Directors of the Library Company had learned that the Proprietor would welcome an address praying his “Countenance and Protection” of their young institution, and on May 14 a committee composed of Franklin, Thomas Hopkinson, William Coleman, and Joseph Breintnall was appointed to draft the address. Next night they presented it, and, although “Some Objections were made to the Style by those who had accustomed themselves to what is called the plain Language,” it was approved. Franklin was one of the five Directors who presented the address to Penn on May 24. “The Proprietor received it with great Civility and Kindness, and was pleased to enquire of the Presenters some things concerning the Library and to assure them of his Encouragement.”
 

To the Honourable Thomas Penn Esqr. one of the Proprietors of the Province of Pennsylvania
The Humble Address of the Directors of the Library Company of Philadelphia In Behalf of the Company.
May it please your Honour,


May 16th 1733
All the good People of Pennsylvania rejoice in your happy Arrival and Residence in this your Province, and will continue to rejoice in whatever promotes your Prosperity: Among the Rest, the Subscribers to the Library in Philadelphia beg Leave to assure your Honour, that in the same good Affections they are not behind the warmest of their Countrymen.
Your Province of Pennsylvania, Sir, happy in its Climate and Situation, and in the Constitution of its Government, is thought to be no less happy in the Native Genius of its People; prone as it is to Industry, and capable of every kind of Improvement.
But when Colonies are in their Infancy, the Refinements of Life, it seems, cannot be much attended to. To encourage Agriculture, promote Trade, and establish good Laws must be the principal Care of the first Founders; while other Arts and Sciences, less immediately necessary, how excellent and useful soever, are left to the Care and Cultivation of Posterity. Hence it is that neither in this, nor in the neighbouring Provinces, has there yet been made any Provision for a publick generous Education.
With a View of supplying in some Measure this Deficiency for the present among our Selves we have attempted to erect a Common Library in Philadelphia. And when on this Account we address a Son of the great and good, and ever memorable William Penn, we are persuaded than an Endeavour, however small, to propagate Knowledge, and improve the Minds of Men, by rendring useful Science more cheap and easy of Access, will not want his Countenance and Protection.
May your Philadelphia be the future Athens of America: May plenty of her Sons arise, qualified with Learning, Virtue, and Politeness for the most important Offices of Life: And as this must be owing to the Wisdom and Benevolence of your Honourable Family, which gave Being to the Province and its happy Constitution, May every kind of humane Felicity attend the Proprietary House, thro’ all Ages, to the latest Posterity.
  Signed by Order of the Directors
Joseph Breintnall Secry.



Gentlemen,
To which his Honour was pleased to give the following Answer.

I take this Address very kindly; and assure you, I shall always be ready to promote any Undertaking so useful to the Country, as that of erecting a common Library in this City.

